In re Pierson, Horace; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “G”, No. 236-698.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s motion for reconsideration of motion to correct an illegal sentence filed via certified mail on December 6, 1994. The district court is ordered to provide this Court with a copy of its judgment.
LEMMON, J., not on panel.